Citation Nr: 0820860	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-35 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a back disability 
claimed as secondary to a service-connected right knee 
disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
left knee disability, claimed to be related to VA right leg 
surgery in December 1979.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
back disability, claimed to be related to VA right leg 
surgery in December 1979.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for 
atrophy of the quadriceps and buttocks, claimed to be related 
to VA right leg surgery in December 1979.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and August 1999 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which, in pertinent 
part, denied service connection for a back disability claimed 
as secondary to a service-connected right knee disability and 
denied entitlement to compensation under 38 U.S.C. § 1151 for 
a left knee disability, a back disability, and atrophy of the 
quadriceps and buttocks.  

In May 2005, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at VA's offices in 
Las Vegas.  In addition, the veteran was also provided a July 
1998 hearing before a hearing officer at the Phoenix RO with 
respect to his claim for entitlement to service connection 
for a back disability.  Transcripts of the hearings are of 
record.  

The veteran's appeal was previously before the Board in 
September 2006, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.




REMAND

In its September 2006 remand, the Board ordered that the 
veteran should be provided notice in compliance with the VCAA 
and The United States Court of Appeals for Veterans Claims 
(Court's) decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, the veteran was to be 
contacted and asked to provide releases for any medical 
records not already included in the claims files.  Finally, 
the veteran was to be provided an orthopedic examination with 
a VA physician to determine the etiology of his claimed 
disabilities.  

The veteran was sent a letter in September 2006 that complied 
with the Board's orders regarding the VCAA, Dingess, and 
request for medical releases.  The letter also stated that 
the veteran would be scheduled for a VA examination at a VA 
Medical Center (VAMC); however, there is no evidence that 
such an examination was ever scheduled or performed.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board 
itself errs in failing to insure compliance."  Id.  

Therefore, upon remand, the veteran should be provided a VA 
orthopedic examination to include medical opinions regarding 
the etiology of his claimed disabilities.  

Furthermore, in January 2008 the veteran submitted additional 
medical evidence to the Board pertinent to the claims on 
appeal.  Any pertinent evidence submitted to the Board by an 
appellant that is accepted by the Board, must be referred to 
the agency of original jurisdiction (AOJ) unless that right 
is waived by the appellant or his representative.  38 C.F.R. 
§ 20.1304(c) (2007).

The veteran did not waive initial AOJ consideration of this 
evidence and the Board must therefore remand the case to have 
the evidence considered by the AOJ.
Based on the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the etiology of any current 
left knee disability, back disability, 
and atrophy of the quadriceps and 
buttocks.  The claims files and a copy of 
this remand should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
the claims files were reviewed.  The 
examiner should provide a rationale for 
all opinions offered.

a.  Following the examination and review 
of the claims files, the examiner is 
requested to render an opinion as to 
whether the veteran has a current left 
knee disability, back disability, or 
atrophy of the quadriceps and buttocks 
that was caused by VA right leg surgery 
in December 1979 or by post-surgical 
treatment such as casting, and the 
proximate cause of the disability was: 1) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing the hospital care, medical 
or surgical treatment, or examination; or 
2) an event not reasonably foreseeable.

b. With respect to the veteran's current 
back disability, the examiner should also 
opine as to whether it is at least as 
likely as not (50 percent probability) 
that any current back disability was 
caused or permanently worsened by his 
service-connected right knee disability.

2.  If any claim is not fully granted, 
the RO should issue a supplemental 
statement of the case, considering all 
evidence since the last SSOC.  Then 
return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N.R. ROBIN
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



